FILEX:OPY


         RE: Case No. 15-0105                                     DATE:   2/6/2015
         COA #: 12-14-00217-CV             TC#:   2013-0254-P-l
STYLE:   BARBARA    GAIL   HARRIS
    v.   HAYDEN R. MAYFIELD,        INDEPENDENT EXECUTOR OF THE ESTATE OF
         HAYDEN R. MAYFIELD,        DECEASED, AND TRUSTEE UNDER THE WILL OF
         HAYDEN    R.   MAYFIELD
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.  (Tex. R. App . P.
53.3)    There is no fee for a response or a waiver.


                                   MS.   CATHY   S.   LUSK
                                   CLERK, TWELFTH COURT OF APPEALS
                                   1517 WEST FRONT, SUITE 354
                                   TYLER, TX  75702